Title: To James Madison from Sylvanus Bourne, 10 June 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir!
						Consular Office of the United States Amstm. June 10. 1801
					
					It has long been a matter of greatest Regret that the Consular Establishment of the U: states does not rest on a more firm & systematic base, both as to the Powers, which pertain to our Consuls under the Laws of their own Country & the Privileges & exemptions they have a Right to claim from the operations of the Laws of the Countries where they reside; I therefore take the Liberty to Suggest such regulations & alterations on this Subject as the Experience of many Years has taught me to believe will be Promotive of the Publick Service, Viz that Consular Conventions be made (when they Can) with the several Nations where our Consuls reside that shall Specifically explain the Rights, Privileges, & Exemptions they Shall be entitled to under the Regulations of the Laws of Said Countries, & define More accurately the Powers they are to be suffered to exercise over the Masters & Crews of Vessells of their own Country within the due limits of Jurisdiction & for the Proper exercise of their official functions.  This would tend to Prevent many Collissions & Obstructions which wrest them in Performance of their duties & Might be made to Correct the inconveniencies which sometimes have been found to occur in our Own Country for the want of a due definition of the Powers of foreign Consuls &c &c—that the Laws of the U. States should more clearly & accurately explain & define the Powers & duties of Consuls pointing out their limits & extent—detailing Such Various objects & cases to which they are applicable, as the nature of the thing & the advantage of the publick Service may dictate, & particularly Stating the Process to be followed for the Settlement of disputes between Masters & sailors on Account of Wages &c &c that in order to guarantee a due observance of the injunctions of the Laws on the Part of the Masters—it shall be made their duty to Report their arrival at the Consular Office & there deposit the Register & other Ships Papers with a list of the Crews &c—that no Man be discharged or taken on board of an American Vessell without the Consent & Knowledge of the Consul.  This Regulation is Rendered very proper & necessary by an Abusive Practise which has taken place of discharging American Seamen in a foreign Port, in order to take on board others at  cheaper Wages; the Consequence of which is that they either are obliged to enter on board of Public Ships of War & that their services are thereby lost to their Country or become Poor or helpless, & Objects of charge to the U:s:  the high wages which have of late years been given to Amern. Sailors has opened a great temptation for adopting the Practise above alluded to—& the vague expressions of the Law regulating the Merchants service as it Regards the Penalties—to which Sailors are Subject if absenting themselves from the Ship &c. has given but too many occasions to Masters of Vessells to impose upon their Crews by Seeking quarrels with them on trifling occasions in order to drive them on Shore & then Consider them as deserters &c.  If You will have the goodness (in a moment of leisure) to recur to the Law in question,  You will observe that there are three different Kinds of Penalties to which Sailors are subjected on account of absenting themselves from their Vessell but neither of which Can be clearly construed to apply to Cases happening in foreign Ports.  The Prescription of the Process to be Pursued in such instances Speaks, of Justices of the Peace which goes to Prove that the Law Contemplates only Cases arising within the U. States.  The defects of the Laws on the Points in question loudly Calls for a Revision & alteration, which shall be Particularly defined the Penalties to be incurred & the Process to be pursued to preserve the due order & Oeconomy of our Vessells in a foreign Port, (and in no Cases whatever ought Captns. to be allowed to turn their Crew a Shore in a foreign Country by way of Punishment for any Misdemeanors, seing that they are vested with other due Powers over them, such as witholding their wages if they Refuse to do their duty on board & that of Confining them at the Sailors own expence) till the Vessell is ready for Sea, in cases where they absent themselves from the Vessell without leave.  Such an arrangement would tend to preserve better discipline in our Vessells—to prevent the injustice too often practised towards Sailors, & Save a great expence to the Publick which arises from Supplies given to Seamen left destitute, & unprotected in foreign Country’s, as they generally become so through the Means just referred to, & if (as heretofore observed), the Masters are forbid from discharging or taking on board any Men in a foreign Port but under due Report thereof at the Consular office—the Consuls will have the opportunity of Seing that the Laws are obeyed, which shall among other things affix a Certain sum to be pay’d by the masters in favor of the Sailors if turned on Shore & to be recovered by the Consul.  In short it would be well that in most of the cases involving the connections between the Masters of Vessells our Consuls that what by the existing Laws is left to the option of the Masters Should be made a Positive Duty.  In all other Consular offices in Europe, but ours, every matter & thing Relative to Vessells, Masters, & Crews is excluded under the controul & direction of the Consuls by the Laws of their Respective Countries, all Protests declarations & reports are duly made there, & much to the advantage of the Concerned as every Matter is transacted at a much lesser expence, to the Parties than thro’ the forms of the Country which in my opinion is the real & material object Contemplated by the institution of Consular establishments in different places abroad.  Also I observe a material defect in the Law Regulating the Merchants service that no Penalty is annexed for the failure on the Part of the Master of a Vessell of the Contract made with Sailors as to quantum of wagesor change of destination of the Ship &c which Justice seems to require.  I find on Recurring to the maritime Code of G: B: a Statute,  Passed in Reign of Geoe. III which Subjects the Master of a Vessell in the Merchants service, to a Penalty of 5 £ stg if he deviates from the due Performance of his Engagements with the Sailors, which they are apt to do.  I have even known that sham or feigned Sales have been made of Vessells here in order to get rid of the Crews & take others at a cheaper rate.  Owing to the ignorance of Sailors in general they are frequently imposed upon in Regard to the terms of the Contract they Sign, both as to the quantum of Wages they are to receive & the destination of the Vessell.  I think therefore it would serve as a great Correction of this evil if Shipping houses were established in the several Ports of the U.S. where all Sailors should be shipped, discharged &c that it shall be the duty of the shipping master to explain to them clearly & explicitly the nature & conditions of the Contract they are to enter into which will save them from many Impositions.  On the other hand let all advance wages be paid into the hands of the Shipping master as trusteewho shall for that Reason be responsible to the Captns. for the due forth coming of the Sailor according to Contract & this Regulation will tend to Correct the great Inconveniencies which often accrue to Captns. & Owners for the want of their Crews when Vessells are ready, for Sea.  When Vessells are sold in a foreign Port the existing Law prescribes that an equivalent should be allowed the Sailors for obtaining passage to be regulated by the Consul’s opinion  It would however be well that the Law should fix the Sum in Such Cases Say to the amount of One Mth wages in Summer & to the amount of 8 Months wages—from Septbr. to April—(as in winter Season the chance of finding an opportunity to Return home is much lessened.)  The Law ought also to decide what is to be done with the register when Vessells are sold to Citizens of the U. States in a foreign Port.  Seing that Bonds are given at the Custom houses in order for their Return, some mode might be Pointed out for transfering the Possession of the Register of the Purchaser if a Citizen of the U. States has a proof of which sent to the Customhouse it should serve to Cancell Said Bonds, but if Vessells are sold to foreigners it is Proper that the Register should be immediately Returned to the Customhouse from whence it issued or  at the Consular Office under Duplicate receipt there for which receipt Sent to the Customhouse in the US Might Serve also to Procure a Cancellment of the bonds.
					I would Respectfully recommend the preceeding Remarks to Your Mature Consideration flattering myself that You will esteem them of Sufficient importance to be Presented for Legislative discussion during the ensuing Session of Congress.  I doubt not that being Convinced that true oeconomy is Promoted by the due Independance of Publick officers who are vested with an important Share of Judiciary Powers, You will be disposed to Combine in yr. Recommendations to Govt. on this Subject with some plan for granting our Consuls a more just equivalent for their Services than they now have either by way of fee on Vessells according to Tonnage, or Such other mode as may Comport with the Publick Interest & the Justice due to the officer.  In this Confidence & with the highest Respect & Consideration I am Yr. Obedt. Servt.
					
						Sylvanus Bourne
					
					
						P.S. Mr. Murray, our Minister at the Hague, has already adressed Yr. Predecessor recommending the attention of Govt. to many Points Comprised in this letter.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
